Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 3/10/2021 has been entered.  An action on the RCE follows.
Summary of claims

 3.	Claims 1-8, 10-22 are pending, 
	Claim 1 is amended,
	Claim 1 is independent claim,
           Claims 1-8, 10-22 are rejected.

Response to argument
4.	Since Applicant amended claim 1, Examiner respectfully withdraws objection on claim 1.
Applicant’s arguments, see Remarks, filed on 3/10/2021, with respect to the rejection(s) of claim(s) 1-8, 10-22 under 103 have been fully considered and are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claim(s) 1-7, 10-12, 15-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce Davis et al (US Publication 20130223673 A1, hereinafter Davis), and in view of Pranav Mistry et al (US Publication 20100199232 A1, hereinafter Mistry).

As for independent claim 1, Davis discloses: A method of selecting a physical object using a camera (Fig. 1A, camera 1 captures image of a physical object 12), comprising: a. receiving a video stream from a camera ([0428], the clerk or shopper can make a shaking gesture with the product, this shaking gesture is sensed by a camera system; [0461], the input is a video stream); b. analyzing the video stream to detect a gesture performed by a user ([0428], the shaking gesture is sensed by a camera system), the gesture including indicating a physical object and performing a function, the physical object also portrayed within the video stream ([0428], if a clerk or shopper finds that a product has been mis-counted, the error can be corrected by gesturing with the product (the object indicated by the gesture), the clerk or shopper can make a shaking gesture with the product, this shaking gesture is sensed by a camera system and the system understands this gesture to indicate that the product has been added an extra time erroneously and responds by canceling one of the duplicate entries for that item (performing a cancel/undo function); [0434], a camera of the mobile device captures imagery from each item, the imagery is analyzed to produce identification data for such item), the gestures detected and analyzed using at least user movement data ([0428], the shaking gesture is sensed by a camera system), the gestures determined to correspond to a function including a selection function and another function ([0428], the clerk or shopper may select a product and make a shaking gesture, and the system understands this gesture to indicate that the product has been added an extra time erroneously and responds by canceling one of the duplicate entries for that item (the shaking gesture with the selected product correspond to a selection function and a cancel/undo function)), and performing the function corresponding to the gesture ([0428], the clerk or shopper can make a shaking gesture with the product, this shaking gesture is sensed by a camera system and the system understands this gesture to indicate that the product has been added an extra time erroneously and responds by canceling one of the duplicate entries for that item (performing a cancel/undo function)); and c. causing display of an indicator of the physical object, the display of an indicator further comprising: causing the display of an indicator of the physical object on a mobile device user interface ([0439], items information displayed on a display of the mobile device); David discloses the camera system can detect user select a product and make a shaking gesture with the product ([0428]), but does not expressly disclose performing another function selected from the group consisting of: a user interface movement function, a detection zone scaling or movement function, or a reset to default function, however, Mistry clearly discloses: the another function selected from the group consisting of: a user interface movement function, a detection zone scaling or movement function, or a reset to default function (Fig. 9 and Fig. 14, user may hold a food product and the detail information about the product may be projected on the display as showed in Fig. 9, and user may do a zoom or pan gesture as shown in Fig. 14 (i.e., a detection zone scaling or movement function)), and performing the function corresponding to the gesture (Figs. 9 and 14, a user may hold a food container 91, while a projector projects a graphical image 93, 95 on the food container as shown in Fig. 9, further, if the user wants to watch the information closely, the user may make a pinching gesture to zoom or pan the image as shown in Fig. 14, the zoom or pan function would be performed).
Davis and Mistry are in analogous art because they are in the same field of endeavor, capturing object and gesture by camera and analyzing the captured data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Davis using the teachings of Mistry to include performing functions such as zoom in the displayed object. This would 

As for dependent claim 2, Davis-Mistry further discloses: the causing the display of an indicator of the physical object, further comprises causing text or an image to be projected onto a surface, the text or image including data about the physical object (Davis: [0390], a data projector presents information on the surface, for viewing by the shopper, this information can include, e.g., price information, discount information, expiration information, calorie information; Mistry: Abstract, the images may be projected on surfaces such as a wall, table, or piece of paper, the projected images may contain information relevant to the object being augmented; Fig. 9 and [0087], a user may hold a food container 91, while a projector projects a graphical image 93, 95 on the food container, the image comprises an icon 93 with a “V” inside of it, and the word “Vegetarian” 95). As for dependent claim 3, Davis-Mistry further discloses: transmitting the video stream to a server, and wherein the analyzing is performed on the server ([0277], consulting a remote server for product information; Mistry: [0032], transceiver for connecting to a network of computers for analyzing video data captured by camera to identify objects). As for dependent claim 4, Davis-Mistry further discloses: the analyzing is at least partially performed on the mobile device, and further comprising: a. displaying an indicator of the physical object if an identity of the physical object is available from the analysis on the mobile device; and b. if the analysis on the mobile device is insufficient to determine an identity of the physical object, then further including: i. transmitting the first image to a server for additional analysis; ii. receiving a result of the additional analysis (Davis: [0277] and [0390], [0434], using the mobile device to capture image of items, analyze the image to produce identification data, and consult a remote server for more product information, then display the product information); Mistry: [0032], transceiver for connecting to a network of computers for analyzing video data captured by camera to identify objects; [0073], accesses database via the Internet and identify an object based on bar codes or fiducials printed on or affixed to the object); and iii. displaying data about the result on the mobile device (Davis: [0277] and [0390], [0434], using the mobile device to capture image of items, analyze the image to produce identification data, and consult a remote server for more product information, then display the product information; Mistry: Fig. 9, displaying data about the product). 
As for dependent claim 5, Davis-Mistry further discloses: the receiving, analyzing, and displaying are performed on the mobile device (Davis: [0434], using the mobile device to capture image of items, analyze the image to produce identification data; Mistry: Abstract, the data is analyzed by the digital computer to recognize objects and hand gestures; [0020], this invention may be implemented with different types of computers. For example, the computer may be a laptop, smart phone, cell phone, netbook, tablet or other mobile computing device). the indicator is data about the physical object (Davis: [0390], a data projector presents information on the surface, for viewing by the shopper, this information can include, e.g., price information, discount information, expiration information, calorie information; Mistry: Fig. 9 and [0087], a user may hold a food container 91, while a projector projects a graphical image 93, 95 on the food container, the image comprises an icon 93 with a “V” inside of it, and the word “Vegetarian” 95). 
As for dependent claim 7, Davis-Mistry further discloses: activating a light source to cause light (Davis: [0416], LED light sources can be used to provide illumination) to be projected in a first direction on the physical object (Mistry: Abstract, the projector is used, along with a mirror to adjust the direction of the projected light). 

claim 9       cancelled

As for dependent claim 10, Davis-Mistry further discloses: the detected gesture further causes the light source to project light in a direction different from the first direction (Mistry: Abstract, the projector is used, along with a mirror to adjust the direction of the projected light). 
As for dependent claim 11, Davis-Mistry further discloses: the detected gesture further causes the light source to project light on a different physical object .

As for dependent claim 12, Davis-Mistry further discloses: the analyzing the video stream further comprises analyzing objects within a detection zone defined within a field of view of the camera (Davis: [0079], the camera sensor’s field of view; [0163], use image segmentation to identify different items in the field of view; Mistry: Fig. 14, the captured data comprises analyzing objects). 
As for dependent claim 15, Davis-Mistry further discloses: the detected gesture causes light projected on the physical object to remain stationary while the camera or the light source or both is moved, or wherein the detected gesture causes light projected on the physical object to remain stationary for duration of time, whereby a user may alter gesture or limb position without causing movement of the projected light (Davis: [0356], an illumination source which is activated during a period of image capture to assure adequate illumination; [0381], the shopper’s attention is drawn to the item location by illumination on or near such product, the illumination can be from a shelf-mounted device or can be projected from a data projector; Mistry: Abstract, the projector is used along with a mirror to adjust the direction of the projected light to project images on objects). As for dependent claim 16, Davis-Mistry further discloses: the indicator is a menu for actions related to the physical object (Mistry: [0057], a menu of application icons . 
As for dependent claim 17, Davis-Mistry further discloses: the camera and light source are in a fixed positional relationship, and further comprising performing a step of calibration (Davis: [0166], calibration technique; [0289], the markings serve as focus or calibration targets for one or more of the imaging systems; Mistry: [0119], performs calibration using video data of the projected content; Mistry: [0119], performs calibration using video data of the projected content), the calibration including: a. a first method including: i. projecting a beam of light in a known direction from the light source (Mistry: Abstract, the projector is used along with a mirror to adjust the direction of the projected light to project images on objects); and ii. detecting the location of the beam of light relative to an axis or plane of a lens of the camera; or b. a second method including: i. projecting an image including a target in a known direction from the light source (Mistry: Abstract, the projector is used along with a mirror to adjust the direction of the projected light to project images on objects); and ii. detecting the location of the target relative to an axis or plane of a lens of the camera (Mistry: [0119], performs calibration using video data of the projected content). 

As for dependent claim 18, Davis-Mistry further discloses: the displaying is performed on a headmounted display (Davis: [0372], a smartphone or head mounted display device).  the headmounted display includes eyeglasses (Davis: [0307], google glass goggles can be used).
As for dependent claim 20, Davis-Mistry further discloses: a. detecting a SKU, barcode or product packaging to identify a physical object; b. transmitting the SKU, barcode or product packaging to a server; and c. receiving and displaying information about the physical object based on the transmitted SKU, barcode or product packaging (Davis: [0089], [0110], [0299], decoding the barcode on item; Mistry: [0073], accesses database via the Internet and identify an object based on bar codes or fiducials printed on or affixed to the object). 

As per Claim 21, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As for dependent claim 22, Davis-Mistry further discloses: causing light to be projected on the physical object (Mistry: Abstract, the projector is used, along with a mirror to adjust the direction of the projected light).


6.	Claims 8, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Mistry as applied on claim 1, and further in view of Nima Shames et al (US Publication 20110221669 A1, hereinafter Shams).

 the activating a light source further comprises: a. activating a light source to project a second image, a portion of the second image in highlight, the highlight configured to be present on the physical object when the second image is projected ([0120], image data highlighting the item can be provided for review and action; [0264], a graphical depiction of the pile of merchandise with a zone of high uncertainty highlighted on a display screen); and Mistry discloses using a projector along with a mirror to adjust the direction of the projected light (Abstract); Davis and Mistry do not clearly disclose a collimated light source, in another analogous art of analyzing the camera captured data, Shams discloses: or b. activating a collimated light source, the collimated light source having a direction, the direction towards the physical object ([0006], the projector may have a projection collimator). Davis and Mistry and Shams are in analogous art because they are in the same field of endeavor, capturing object and gesture by camera and analyzing the captured data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Mistry using the teachings of Shams to include using a projection collimator. The motivation is to present the object and information associated with the object clearly.
As for dependent claim 13, Davis and Mistry do not expressly changing the detection zone, Shams further discloses: the detected gesture further causes the detection zone to change in size or position ([0249], control of zoom, pan, field of view, size, position of displayed content). the detected gesture causes the camera or the light source or both to reset to a respective default direction of the camera or the light source ([0301], default location setting; it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that the default direction of the camera may be set).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 
/HUA LU/
Primary Examiner, Art Unit 2171